EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no.  11,157,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are Allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards  validating, using code-based validation rule, a stream of incoming messages sent from a specific input message source, at run-time, via a declarative stream processing pipeline before sending processed message results to a specific target system. Regarding independent claims 1, 12 and 20, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “….declaring a plurality of code-based validation rules that are to be applied to validate the stream of incoming messages from the specific input message source to the specific target system, wherein each of the plurality of code-based validation rules are declaratively-defined to specify a rule that an incoming message must comply with to be successfully validated;…loading, at run-time, a message validation module for a pipeline definition that comprises the plurality of code-based validation rules that define the declarative stream processing pipeline; and applying the plurality of code-based validation rules to each incoming message that is received to validate or invalidate each incoming message for schema and content of that incoming message to confirm that a payload of each incoming message satisfies criteria for each of the code-based validation rules.”
The closest prior art (Fischer et al. US 2017/0374027) teaches process messages with a data validation rule-set, analyzes received data, preferably byte- by-byte, and blocked, sanitized, or passed the data by the appropriate rule-set, depending on whether the data conform to validation criteria established by the rule-set. [Abstract]. automatically build a rule-set when operated in a "learning mode" through processing all traffic in the system. A rule-set may include static rules, such as "allow" or "deny" based on the message protocol, content, interface, or destination. A rule-set may also include dynamic rules that use variables that can be assigned to message data fields, registers, system time, or other operational parameters [¶ 0029].
However, Fischer fails to teach “…plurality of code-based validation rules are declaratively-defined to specify a rule that an incoming message must comply with to be successfully validated…a message validation module for a pipeline definition that comprises the plurality of code-based validation rules that define the declarative stream processing pipeline…”.
Other prior art (Attig et al. US Patent no. 8160092) teaches processing the declarative description of a packet processor. Generates a pipeline for the packet processor from a declarative description of the packet processor. The pipeline receives input packets and produces output packets. The pipeline modifies input packet to produce output packet according to the declarative description [C. 2:L.2-12]. Declarative description includes sequence rules. Sequence rule includes a sequence of guarded rules, including the guarded rule composed of guard condition and action-sequence [C. 3:L. 45-50].
However, Attig fails to teach “….declaring a plurality of code-based validation rules that are to be applied to validate the stream of incoming messages…plurality of code-based validation rules are declaratively-defined to specify a rule that an incoming message must comply with to be successfully validated…a message validation module for a pipeline definition that comprises the plurality of code-based validation rules that define the declarative stream processing pipeline…”.
None of the prior arts teach or fairly suggest the particulars of the claims as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448